DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 05 August 2020.
Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: the following 112(f) invocations have been identified by the Office.
A. “adjustment mechanism”; Claims 1-20:
See reference character 100, the corresponding structure rotates an actuation ring, which cooperates with rotatable orifice elements, cooperating with a support structure(s), in order to adjust the cross-section of a compressor inlet. However the specification lacks any description of the "rotatable orifice element" or how the orifice element cooperates with the actuation ring and/or support structure such that it actually rotates to affect the airflow of the compressor inlet. While paragraphs [0036-53] refer to the orifice element 110, paragraphs [0036-37, 41-49, and 51] refer to the support structure 140, and while paragraphs [0051-52] describe a coupling element 112 that is arranged on the orifice element; the structure of the orifice element, support structure, and the coupling element is not described in such a way as to connote how the orifice element functions with the actuation ring such that one of ordinary skill in the art would understand what structure performs the function of adjusting the cross-section of a compressor inlet. Furthermore, the corresponding reference characters (110 and 112) in the drawings are depicted as a polygon similar to a trapezoid and a polygon similar to an ellipse, respectively, which does not connote any particular structure.
B. "rotatable orifice element"; Claims 1-20:
See reference character 110, the structure is meant to adjust the cross-section of a compressor inlet; and appears to be a plate like structure in the figures. However the specification lacks any description of the "rotatable orifice element" or how the orifice element cooperates with the actuation ring such that it actually rotates to affect the airflow of the compressor inlet. While paragraphs [0036-53] refer to the orifice element, and while paragraphs [0051-52] describe a coupling element 112 feature that is arranged on the orifice element the features' structure is also not described in such a way as to connote how the orifice element functions with the actuation ring such that one of ordinary skill in the art would understand what structure performs the function of adjusting the cross-section of a compressor inlet. Furthermore, the corresponding reference characters (110 and 112) in the drawings are depicted as a polygon similar to a trapezoid and a polygon similar to an ellipse, respectively, which does not connote any particular structure.
C. “support members” (i.e. members for supporting); Claims 1-20:
See reference character number 140, the corresponding structure connects the actuation ring 120 to the orifice elements 110, the support members 140 may be integrally formed with the respective coupling elements 112 to axially support the actuation ring 120 against the plurality of orifice. While paragraph [0046] describes the support members as “bumps”, or cone shaped, or a rod-like, having a point-like contact surface 142, or a hollow cylinder-shaped structure may have a circle-like contact surface 142, etc. the structure of the support members is not described in such a way as to connote how the support member functions with the actuation ring such that one of ordinary skill in the art would understand what structure performs the function of 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the “adjustment mechanism”, “rotatable orifice elements”, and “support members” which performs the function of variably adjusting the cross-section of a compressor inlet as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claim 3 is objected to because of the following informalities: "a plurality of support members" in Claim 3 raises doubt as to whether or not an additional structure is required, since Claim 1 already has provided antecedent basis for "a plurality of support members". The Examiner suggests amending the claim language to instead be “the plurality of support members”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Specifically the specification fails to provide corresponding structure for an “adjustment mechanism”, “rotatable orifice elements”, and “support members” which have been interpreted under 112(f) as performing the function of variably adjusting the cross-section of a compressor inlet. Thus, the “adjustment mechanism”, “rotatable orifice elements”, and “support members” are not described in the specification in such a way as to reasonably convey to one of ordinary skill in the art that the inventor or a joint inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 2:
The claim limitation “adjustment mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner note: 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further Regarding Claims 1 and 2:
The claim limitation “rotatable orifice element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner note: while paragraphs [0036-53] refer to the orifice element, and while paragraphs [0051-52] describe a coupling element 112 feature that is arranged on the orifice element the features' structure is also not described in such a way as to connote how the orifice element functions with the actuation ring such that one of ordinary skill in the art would understand what structure performs the function of adjusting the cross-section of a compressor inlet. Furthermore, the corresponding reference characters (110 and 112) in the drawings are depicted as a polygon similar to a trapezoid and a polygon similar to an ellipse, respectively, which does not connote any particular structure. Therefore, the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Further Regarding Claims 1 and 2:
The claim limitation “support members” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner note: while paragraph [0046] describes the support members as “bumps”, or cone shaped, or a rod-like, having a point-like contact surface 142, or a hollow cylinder-shaped structure may have a circle-like contact surface 142, etc. the structure  of the support members is not described in such a way as to connote how the support member functions with the actuation ring such that one of ordinary skill in the art would understand what structure performs the function of adjusting the orifice element. Furthermore, the corresponding reference characters (140) in the drawings are depicted as "bumps" the shape does not connote any particular structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claims 7-8 and 20 the Examiner notes the following:
The claim language which refers to specific structural features of the “support members”, renders the claim indefinite. The term “support members” has been interpreted under 112(f) and has been rejected under 112(a) and 112(b) above for failing to disclose what structures perform the claimed functions. Claims 7-8 and 20 have language which encompass specific structural features of the support members. However, the structure which performs the function supporting the orifice element while also allowing the orifice element to adjust the cross-section of a compressor inlet has not been 
The contradiction of not disclosing the full structure of the support member which performs the function(s) claimed while claiming specific structural features of the support member also precludes prior examination since the metes and bounds of the claim are unclear and indefinite to one of ordinary skill in the art. (See below.)
Regarding Claim 12:
The term "substantially" in claim 12 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what extent the support members can deviate from being at the pivot axes and still be substantially at the pivot axes.
Regarding claims 3-20:
Claims 3-20 are rejected by virtue of dependence on rejected claims.

Regarding claims 7-8 and 20, the number and nature of the issues under 35 USC 112, second paragraph noted above preclude an effective search of the prior art from being performed at this time.   See MPEP 2173.06(II) (where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art).  A full search of the prior art will be performed once the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US 20110194904 A1), hereafter referred to as Carlson.
Regarding Claim 1, Carlson discloses the following:
An adjustment mechanism (34) for variably adjusting the cross-section of a compressor inlet (50) comprising:
a plurality of rotatable orifice elements (90), and
an actuation ring (104) mechanically coupled to the plurality of orifice elements (90) such that rotation of the actuation ring (104) causes movement of the orifice elements (90) to adjust the cross-section of a compressor inlet (50);
characterized by
a plurality of support members (pinion gears 106) arranged axially between the plurality of orifice elements (90) and the actuation ring (104). 
Regarding Claim 2, Carlson discloses the following:
An adjustment mechanism (34) for variably adjusting the cross-section of a compressor inlet (50) comprising:
a plurality of rotatable orifice elements (90), and
an actuation ring (104) mechanically coupled to the plurality of orifice elements (90) such that rotation of the actuation ring (104) causes movement of the orifice elements (90) to adjust the cross-section of a compressor inlet (50);
characterized by
one or more springs (see paragraph [0067]) adapted to axially preload the plurality of orifice elements (90) and/or the actuation ring (104) in a mounted state in a compressor housing (58).
Regarding Claim 3, Carlson discloses the following: 
The adjustment mechanism (34) of claim 2 
further comprising a plurality of support members (pinion gears 106) arranged axially between the plurality of orifice elements (90) and the actuation ring (104).
Regarding Claim 4, Carlson discloses the following: 
The adjustment mechanism (34) of claim 2,
wherein the one or more springs (see paragraph [0067]) are arranged axially between the actuation ring (104) and a surface of a compressor housing (58) to apply an axial force via the actuation ring (104) on the plurality of orifice elements (90).
Regarding Claim 5, Carlson discloses the following: 
The adjustment mechanism (34) of claim 1, 
wherein the support members (pinion gears 106) are configured to axially support the actuation ring (104) against the plurality of orifice elements (90).
Regarding Claim 6, Carlson discloses the following:
The adjustment mechanism (34) of claim 1, 
wherein the support members (pinion gears 106) are attached to the actuation ring (104).
Regarding Claim 9, Carlson discloses the following: 
 The adjustment mechanism (34) of claim 1, 
wherein the plurality of support members (pinion gears 106) comprises at least 3 support members (pinion gears 106).
Regarding Claim 10, Carlson discloses the following: 
The adjustment mechanism (34) of claim 1, 
wherein the support members (pinion gears 106) are distributed equally spaced in a circumferential direction (54) of the actuation ring (104).
Regarding Claim 11, Carlson discloses the following: 
The adjustment mechanism (34) of claim 1, 
wherein the support members (pinion gears 106) are located close to or substantially at a radial inner circumference (124) of the actuation ring (104).
Regarding Claim 12, Carlson discloses the following: 
The adjustment mechanism (34) of claim 1, 
wherein the support members (pinion gears 106) are located close to or substantially at respective pivot axes (114) of the orifice elements (90) (as can be seen in FIG. 14, the pinion gears share the same pivot axes of the orifice elements).
Regarding Claim 13, Carlson discloses the following: 
The adjustment mechanism (34) of claim 1, 
wherein each of the orifice elements (90) comprises a shaft (96) adapted to be rotatably supported in a compressor housing (58).
Regarding Claim 14, Carlson discloses the following: 
 A compressor (26) for a charging device, comprising:
a compressor housing (58) defining a compressor inlet (50), and
a compressor wheel (30) arranged in the compressor housing (58);
characterized by
an adjustment mechanism (34) according to claim 1, wherein the adjustment mechanism (34) is arranged in the compressor inlet (50).
Regarding Claim 15, Carlson discloses the following: 
 The compressor (26) of claim 14, 
wherein the adjustment mechanism (34) is axially mounted between the compressor housing (58) and an inlet cover (24) of the compressor housing (58), the inlet cover (24) being arranged axially opposite of the orifice elements (90) relative to the actuation ring (104).
Regarding Claim 16, Carlson discloses the following: 
 The adjustment mechanism (34) of claim 2, 
wherein said one or more springs (see paragraph [0067]) is a ring-shaped wave spring.
Regarding Claim 17, Carlson discloses the following: 
The adjustment mechanism (34) of claim 9, 
wherein the number of support members (pinion gears 106) equals the number of orifice elements (90).
Regarding Claim 18, Carlson discloses the following: 
The adjustment mechanism (34) of claim 3, 
wherein the support members (pinion gears 106) are configured to axially support the actuation ring (104) against the plurality of orifice elements (90).
Regarding Claim 19, Carlson discloses the following: 
The adjustment mechanism (34) of claim 3, 
wherein the support members (pinion gears 106) are attached to the actuation ring (104).
 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar compressor inlet arrangements see Pages 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745



	/WOODY A LEE JR/            Primary Examiner, Art Unit 3745